UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1069


ANDREW STEWART,

                  Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Bristow Marchant, Magistrate
Judge. (9:08-cv-03600-BM)


Submitted:   July 23, 2010                   Decided:    August 19, 2010


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew Stewart, Appellant Pro Se.         Kristi Denney, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado; Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Andrew   Stewart      appeals   the     judgment   entered    by   the

district court affirming the Commissioner’s decision to deny a

period   of    disability,      disability      insurance       benefits,    and

supplemental   social     security    income. ∗     We   have    reviewed    the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the magistrate judge.                  See Stewart v.

Astrue, No. 9:08-cv-03600-BM (D.S.C. Jan. 6, 2010).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   the    court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




     ∗
       The parties consented to the exercise of the district
court’s jurisdiction by a magistrate judge, as permitted by 28
U.S.C. § 636(c) (2006).



                                      2